870 F.2d 654Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Allen E. HARPER, Petitioner.
No. 88-8041.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 30, 1988.Decided March 2, 1989.

Allen E. Harper, petitioner pro se.
Before MURNAGHAN, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Allen E. Harper petitions this Court for the issuance of an extraordinary writ.  In this petition, he seems to ask this Court to adjudicate his claim that District Judge Norman Ramsey erred in failing to disqualify himself from presiding over Harper's 1981 trial for bank robbery.  He also asks this Court to declare his conviction unconstitutional and void.  In addition, Harper has filed a petition to recall the mandate, in which he seems to request that we recall the mandate in the following cases:  United States v. Harper, No. 81-5248 (4th Cir.  Apr. 19, 1983) (unpublished);  In re:  Allen E. Harper, No. 83-1458 (4th Cir.  July 15, 1983) (unpublished);  and United States v. Harper, No. 85-6244 (4th Cir.  Aug. 29, 1985) (unpublished).  We deny both petitions.


2
Harper concedes that this is not the first time he has argued before this Court that Judge Ramsey erred in failing to disqualify himself.  We find that his latest allegations against Judge Ramsey do not justify the extraordinary relief he requests.  In particular, we reject Harper's assertion that Judge Ramsey perpetrated a fraud upon this Court by allegedly failing to disclose that he had once represented Irvin Kovens.


3
Accordingly, while we grant leave to proceed in forma pauperis, we deny the petitions.


4
PETITION DENIED.